Capitol Federal Financial Exhibit Named Executive Officer Salary and Bonus Arrangements Base Salaries The base salaries, effective July 5, 2008, for the executive officers (the "named executive officers") of Capitol Federal Financial who will be named in the compensation table that appears in the Company's annual meeting proxy statement for the fiscal year ended September 30, 2008 are as follows: Name and Title Base Salary John B. Dicus President and Chief Executive Officer $490,000 John C. Dicus Chairman of the Board $412,000 R. Joe Aleshire Executive Vice President $220,000 Larry K. Brubaker Executive Vice President $220,000 Kent G. Townsend Chief Financial Officer $220,000 Bonus Plans On December 12, 2005, the Compensation Committee of the Company’s board of directors approved a short-term performance plan (the “STPP”).The STPP was filed on December 14, 2005 as Exhibit 10.10 to the Annual Report on Form 10-K for the fiscal year ended September 30, 2005.The STPP will expire following the payment of bonuses for fiscal 2013.The STPP provides for annual bonus awards, as a percentage of base salary, to selected management personnel based on the achievement of pre-established corporate and individual performance criteria.Awards, if any, are typically made in January for the fiscal year ended the preceding September 30th.On November 25, 2008, the Compensation Committee of the Company’s board of directors approved changes to the STPP.Two changes were made to the plan.The first change limits the number of combinations of institutional performance criteria and personal performance criteria for officer levels to two and the second provides for an officer's maximum bonus amount to be adjusted for promotion or demotion.The STPP is included as Exhibit 10.10 to the Annual Report on Form 10-K for the fiscal year ended September 30, 2008. The corporate performance criteria under the STPP are comprised of targeted levels of the Company’s return on average equity, basic earnings per share and efficiency ratio.For each executive officer named below, 90% of his award will continue to be based on the attainment of corporate performance goals, with the remainder based on his achievement of individual performance objectives. Under the STPP, the maximum potential annual bonus awards for the executive officers whom the Company believes are likely to be named in the summary compensation table in the Company’s proxy statement for its annual meeting of stockholders following the end of fiscal year 2008 are as follows:John C. Dicus, Chairman, 60% of base salary; John B. Dicus, President and Chief Executive Officer, 60% of base salary; Larry K. Brubaker, Executive Vice President for Corporate Services, 40% of base salary; Kent G. Townsend, Executive Vice President and Chief Financial Officer, 40% of base salary; and Richard J.
